Judgment was pronounced against the appellant on the 2nd day of November, 1909, for violating the prohibitory liquor law and he was sentenced to pay a fine of $50 and serve 30 days' imprisonment in the county jail. Under the law parties convicted of misdemeanors are required to perfect their appeals within 60 days from the date of the judgment, provided that the trial judge has the power to extend the time for perfecting the appeal to 120 days. But no such extension of time was granted in this case. There are 31 days in December. Therefore the time allowed by law within which the appeal should have been perfected in this case expired on the 1st day of January, 1910. But the case-made was not filed in this court until the 4th day of January, 1910, which was three days after the time allowed had expired. We therefore cannot do otherwise than dismiss this appeal for the want of jurisdiction. For a full discussion of this question, see Farmer v. State (ante), decided at the January term of this court.